Citation Nr: 1722097	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran retired from service in 1985, after more than 20 years of active duty.  This appeal arises from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  However, the Veteran died prior to certification of the appeal to the Board, and in May 2017, the RO properly accepted the Veteran's spouse as the Veteran's substitute for purposes of processing the appeal to completion.   


FINDINGS OF FACT

The evidence of record does not show that the Veteran has residuals of a TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI are not met. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).

The record reflects that the Veteran is in receipt of the Combat Action Ribbon for service in Vietnam.  As such, the provisions of 38 U.S.C.A. § 1154 (b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154 (a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459  (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Facts and Analysis

The Veteran filed for service connection for residuals of a head injury.  Specifically, while in Vietnam, the Veteran contended that he was in a firefight and was shot in the head.  He asserted that while he was wearing a helmet at the time, fragments from the bullet went through the helmet and left several small metal fragments in his scalp.  The evidence shows that two bulges remained in the right posterior scalp in August 2009, which were subsequently removed.  He had also asserted that he experienced memory problems which he believed were residuals of the in-service head injury.    

During the Board hearing, the Veteran presented photographs that showed an indentation or hole in his helmet, and the evidence shows a foreign body was removed from this right scalp in September 2009.  The Veteran has been service connected for residuals of a shrapnel wound to his left elbow.  The Board finds that each of the foregoing facts corroborates the Veteran's report of a head injury by way of a gunshot during service.  

Despite the foregoing, the Board notes there was no indication of the claimed TBI residuals during service, or for many years thereafter.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

Both the Veteran and the Appellant reported that the Veteran had memory problems for years that progressively worsened, but nothing on file shows that either had the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, contentions that this was a residual of an in-service head injury does not constitute competent medical evidence. 38 C.F.R. § 3.159 (a)(1).

The Board does note, as stated above, that competent medical opinions were obtained regarding this case from VA examiners who are presumed qualified to render competent medical opinions.  As summarized below, these opinions are generally against the present claim.  

Records from Dr. K. were received and reveal notes pertaining to early dementia in 2006.  In a letter from Dr. P., from July 2012, Dr. P. stated the Veteran has dementia of the Alzheimer's type.  VAMC records reveal a diagnostic impression of TBI and dementia of the Alzheimer's type, although this does not necessarily link the two.   

The Veteran underwent a VA examination in December 2011.  The Veteran reported sustaining a gunshot wound through his helmet during combat in Vietnam.   He did not have symptoms at that time and was not hospitalized.  He denied headaches, dizziness, weakness, sleep disturbance, fatigue, malaise, or mobility difficulties.  His wife stated that at times the Veteran had trouble with balance, and memory, concentration, and executive functions.  He had mild irritability and restlessness.  Neurologic examination findings were normal.  His memory and judgment were impaired, and he was often disoriented to two of the four aspects of orientation.  He had normal motor activity, social interaction, and visual spatial orientation.  Subjective symptoms were, that his TBI did not interfere with work, activities of daily living or relationships.  The examiner concluded there was no evidence the Veteran had a TBI.  He had dementia that was deemed not caused by or a result of a gunshot wound or a TBI.  The Veteran's emotional/behavioral signs and symptoms were deemed unrelated to a TBI, and were related to his underlying dementia.  

In December 2016, Dr. P., submitted a statement in support of the Veteran's claim.  Dr. P. stated that the Veteran had a TBI that was a result of impact of a bullet to the right posterior parietal area of his head.  The trauma from metallic shrapnel was evident at the time and treated, however the Veteran gave a history that he had a period of amnesia and poor memory that supports the claim that he may have had the beginning of a post concussive syndrome.  This post concussive syndrome, then impacted memory and cognition that more likely than not contributed to the worsening of major neurocognitive disorder due to Alzheimer's disease.   

VAMC records contain the Veteran's reports of a gunshot wound to his head, and the assessments have been related to dementia of the Alzheimer's type.  None of these reports however, gives an opinion as to the relationship of the reported gunshot wound to the head, or demonstrate cognitive changes or residuals of a traumatic brain injury, or demonstrate evidence of a chronic disability or disease that has been related to some event or experience that occurred during service.

In March 2017, a VA opinion was rendered from Dr. M. R.  Dr. R. concluded that the Veteran's dementia, Alzheimer's disease, and or major neurocognitive disorder were not likely a result of his service, to include a head injury or shrapnel wound.  The symptoms of cognitive loss, worsening of memory, difficulty with attention and concentration, imbalance, occasional mild irritability and restlessness are related to his dementia.  Each of these complaints are common among patients with dementia, and each complaint appeared in a time frame compatible with evolution of a cognitive disorder.  Dr. R. went on to state that symptoms elicited during the December 2011 VA examination were not residuals of an in-service head injury, and are not indicative of a traumatic brain injury.  Dr. R. agreed with the opinions of the VA examiner, specifically that the Veteran's dementia was not caused by or a result of a gunshot wound or head injury, and the in-service gunshot wound did not cause a TBI.  Dr. R. also agreed that the Veteran's emotional/behavioral signs and symptoms were not related to a TBI, but related to his underlying dementia.  Dr. R. noted that the genetic susceptibility is one of the most important risk factors for dementia, and he referenced the Veteran's sibling who suffers from an unknown mental problem.  Dr. R. went on to state that the most important risk factor for dementia is age, and in one study the risk of dementia is increased about twenty percent for every year over age 60.  The second most important risk factor being genetic composition, and the third is cardiovascular risk.   

The December 2016 opinion of Dr. P. is speculative in nature as it relies on a questionable history to link the Veteran's dementia to service.  

The Board finds the 2011 examination, and 2017 VA opinion to be more probative, as they were based on an examination of the Veteran, and an accurate history, with a review of the Veteran's service treatment records, post-service treatment records.   Additionally, the 2017 VA opinion provided an alternate, plausible theory of causation.   

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran had TBI residuals as a result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the claimed disability is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310. Consequently, the benefit sought on appeal must be denied.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a TBI is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


